Citation Nr: 0739748	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-41 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent effective prior to June 28, 2006 for diabetes 
mellitus Type II.

2.  Entitlement to an initial disability rating in excess of 
20 percent effective as of June 28, 2006 for diabetes 
mellitus Type II.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO granted the veteran's claim for service connection for 
diabetes mellitus Type II associated with herbicide exposure.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The RO 
set the effective date for service connection as October 30, 
2003, the date the veteran's claim was received at the RO, 
and assigned a 10 percent disability rating for the 
condition.  A subsequent RO decision, dated in December 2006, 
granted a 20 percent disability rating for the veteran's 
diabetes mellitus Type II effective June 28, 2006.

In June 2007 the veteran participated in a Travel Board 
hearing with the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.  At the hearing, the veteran indicated 
that he believed the effective date for the award of service 
connection for his diabetes mellitus Type II should be 
earlier than the assigned date of October 30, 2003.  This 
issue has not previously been raised by the veteran and is 
not, therefore, properly before the Board for this appeal.  
The Board refers to the RO the veteran's question as to the 
effective date for his service connected diabetes mellitus 
Type II.




FINDINGS OF FACT

1.  Prior to June 28, 2006, the veteran's diabetes mellitus 
Type II was manageable by restricted diet only.

2.  From June 28, 2006, forward, the veteran's diabetes 
mellitus Type II has required a restricted diet and 
medication, but has not required regulation of his 
activities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent effective from October 30, 2003, to June 28, 
2006, for diabetes mellitus Type II are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.119, Diagnostic Code 
7913 (2007).

2.  The criteria for an initial disability rating in excess 
of 20 percent effective from June 28, 2006, for diabetes 
mellitus Type II are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  It is reasonable to conclude that the Board 
has not overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's claim for service 
connection for diabetes mellitus Type II, VA has met all 
statutory and regulatory notice and duty to assist 
provisions, or can rebut a presumption of any prejudicial 
error identified.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007); Sanders v. 
Nicholson, 487 F. 3d 881, 889 (2007) (any error in providing 
VCAA notice is presumed prejudicial and the Secretary has the 
burden to show that the error was not prejudicial to the 
claimant).  Lack of prejudicial harm may be established by 
showing (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id.; see also Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) VA must specifically request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  When a claim is for service connection, VA must also 
provide notice that a disability rating and an effective date 
will be assigned for an award of benefits if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice should be provided to a claimant 
before an initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield, supra.

The November 2003 VCAA notice letter provided to the veteran 
was timely and satisfied the first three numbered 
requirements above, but failed to specifically request that 
the veteran provide any evidence in his possession pertaining 
to his claim.  See Pelegrini II, supra.  The letter informed 
the veteran that additional information or evidence was 
needed to support his claim, asked him to send the 
information or evidence to VA, and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The letter specifically asked the veteran to send 
to the RO any medical reports he had and gave him forms to 
complete with requested information if he wanted VA to get 
medical reports for him.  The Board concludes that a 
reasonable person could be expected to understand from this 
notice that any relevant evidence should be submitted during 
the development of the claim.  See Pelegrini II at 120-21.  
Accordingly, the Board concludes that the failure to 
specifically notify the veteran that he should provide any 
evidence in his possession relevant to his claims was 
harmless error.  See Sanders, supra; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).

The November 2003 notice letter did not advise the veteran 
that a disability rating and an effective date for an award 
of benefits would be assigned with an award of service 
connection.  The veteran's appeal stems from the original 
grant of service connection in the January 2004 RO decision.  
Once service connection is granted, the VCAA notice 
requirements are satisfied and further notice is not 
required.  See Dingess, 19 Vet. App. at 490; cf. Sutton v. 
Nicholson, 20 Vet. App. 419 (compliance with 38 U.S.C.A. 
§ 5103(a) notice was not required in an appeal for an 
increased rating from a pre-VCAA grant of service 
connection); VAOPGCPREC 8-2003 (Notices of Disagreement do 
not constitute new claims requiring VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue).  Consequently, the presumption of 
prejudice due to lack of notice about the assignment of 
disability ratings and effective dates is rebutted because 
service connection was granted for diabetes mellitus Type II.  
See Sanders and Dingess, both supra.

Nevertheless, the Board notes that after the initial rating 
decision, via a June 2007 RO letter, the veteran was given 
notice of the type of specific evidence necessary to 
establish a disability rating or effective date.  However, 
since the Board has concluded that the preponderance of the 
evidence is against the claim of an increased rating,  any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  Thus, as there is otherwise no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim, as defined by law.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The veteran had a VA medical examination in December 2003, 
before the January 2004 RO decision on appeal.  He 
subsequently had VA medical examinations in April 2006 and 
August 2006, and the medical records in his claims file show 
ongoing treatment at VA facilities from 2000 to 2007.  The 
veteran's VA medical treatment records have been obtained to 
the extent available, and no private medical records have 
been identified.  There is no indication in the record that 
any additional evidence relevant to the claims is available 
but is not part of the claims file.  Id.  The current record 
medical evidence is adequate for purposes of the Board's 
decision of the appeals of the RO decisions of those claims.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decisions concerning the 
veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.

The Merits of the Claim

The veteran's disagreement with the award of service 
connection for his diabetes mellitus Type II is construed as 
an assertion that the disability rating should be in excess 
of the 10 percent rating assigned in the January 2004 RO 
decision.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.1 (2007).
In cases in which the veteran appeals a disability rating 
assigned at the initial grant of service connection for the 
disability, such as the present case, multiple ("staged") 
ratings may be assigned for different periods of time that 
elapsed while the appeal was pending.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the 
Diagnostic Code for diabetes mellitus, a 10 percent 
disability rating is assigned for the condition when it is 
manageable by restricted diet only.  A 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is assigned when insulin, a 
restricted diet, and regulation of activities are all 
required.  A 60 percent rating is assigned when insulin, a 
restricted diet, and regulation of activities are all 
required, and the condition includes episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned for diabetes mellitus when more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) are all required, and the condition 
includes episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.

The medical evidence in the veteran's claims files shows that 
he has been regularly and continuously treated at VA medical 
facilities from 2000 to the 2006.  At the time the veteran 
filed the claim underlying this appeal, in October 2003, his 
VA medical records show he was diagnosed as having diabetes 
mellitus that was well controlled in his diet.  This 
assessment is repeated in the veteran's VA medical records 
throughout 2003, 2004, and 2005.  A June 2006 note in a VA 
medical report shows that the veteran went to the VA medical 
center to check his labs.  A notation in the assessment 
section of the VA medical report from that visit shows for 
the first time that the veteran's diabetes mellitus was 
uncontrolled without medication.  The veteran was to begin 
taking Metformin for his diabetes mellitus.

The report from an August 2006 VA medical examination for 
diabetes mellitus notes that the veteran refused 
pharmacologic medication for his diabetes mellitus and was on 
a strict diet with exercise as his preferred method for 
controlling the condition.  The doctor noted that the veteran 
was using an alternative medicine clinic and was not using 
Metformin.  The doctor reported that the veteran had no 
restrictions on his activities due to diabetes.

The medical evidence indicates that the 10 percent disability 
rating assigned for the veteran's diabetes mellitus Type II 
from the date of service connection is the appropriate rating 
because his condition was well-controlled by diet and did not 
require medication.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913.  The medical evidence shows that this remained the 
status of the veteran's diabetes mellitus until June 28, 
2006, the date of the VA medical report showing that the 
condition then required medication and a controlled diet.  
The December 2006 RO decision issued during the pendency of 
the present appeal granted a 20 percent disability rating for 
the veteran's diabetes mellitus Type II effective June 28, 
2006.  The next higher disability rating available for the 
condition requires that the veteran's activities be regulated 
due to the illness.  Id.  The evidence shows this is not the 
case for the veteran because the August 2006 VA medical 
examiner explicitly reported that the veteran's activities 
are not restricted.

The evidence shows that the veteran consistently met the 
criteria for a 10 percent rating for his service-connected 
diabetes mellitus Type II from October 2003 to June 2006, 
and since June 28, 2006, has met the criteria for a 20 
percent rating.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913.  The evidence does not support an initial rating in 
excess of 10 percent or staged ratings, or a rating in 
excess of 20 percent at this time.  See Fenderson, supra.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent effective from October 30, 2003, to June 28, 2006, 
for diabetes mellitus Type II is denied.

Entitlement to an initial disability rating in excess of 20 
percent effective from June 28, 2006, forward for diabetes 
mellitus Type II is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


